Distribution Agreement Calvert Investment Distributors, Inc. Addendum to Schedule II Fees are expressed as a percentage of average annual daily net assets and are payable monthly. Distribution Fee The Calvert Fund Calvert Strategic Income Fund Class A Class C Class Y 0.25% 0.75% N/A Addendum to Schedule III Fees are expressed as a percentage of average annual daily net assets and are payable monthly. Service Fee The Calvert Fund Calvert Strategic Income Fund Class A Class C Class Y 0.25% 0.25% None THE CALVERT FUND BY: William M. Tartikoff Vice President and Secretary Calvert INVESTMENT DISTRIBUTORS, INC. BY: Ronald M. Wolfsheimer Chief Financial and Administrative Officer and Senior Vice President Effective Date: December 30, 2011
